Citation Nr: 0706183	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  98-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 19, 1994, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1977.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by a 
RO hearing officer, which granted service connection for PTSD 
and assigned a 50 percent rating, effective July 19, 1994.  
In a November 1997 Notice of Disagreement (NOD), the veteran 
asserted that she was entitled to an effective date earlier 
than July 19, 1994, for the award of service connection for 
PTSD.  A statement of the case was issued in February 1998, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 1998.

In September 1998, the veteran testified during a hearing 
before the undersigned in Washington, D.C.; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned granted a request that the record be held in 
abeyance for 45 days for the submission of additional 
evidence.  New medical evidence, consisting of medical 
records dated between 1994 and 1998, along with a waiver of 
RO jurisdiction, was received in October 1998.  This evidence 
was accepted for inclusion in the record before the Board.  
See 38 C.F.R. § 20.800.

During the pendency of the appeal, the veteran and her then 
service representative submitted a motion for reconsideration 
of a November 1986 Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder.  
That motion was denied in June 2000.

In June 2000, the Board denied the veteran's claim for an 
effective date earlier than July 19, 1994 for the award of 
service connection for PTSD.  The veteran appealed the denial 
of her claim to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, counsel for the VA 
Secretary filed a Motion for Remand and to Stay Further 
Proceedings (motion); the appellant did not oppose the 
motion.  In a May 2001 Order, the Court granted the motion 
for remand, vacating the Board's June 2000 decision, and 
remanding the matter to the Board for proceedings consistent 
with the motion.

In September 2001, the appellant retained, as her 
representative, the attorney listed on the cover page of this 
decision.  By letter dated in October 2001, the Board advised 
the appellant's attorney of the 90-day period for submitting 
additional argument and/or evidence.  In January 2002, the 
Board received additional argument from the appellant's 
attorney.

In March 2002, the Board denied the veteran's claim for an 
effective date earlier than July 19, 1994 for the award of 
service connection for PTSD.  The veteran, in turn, appealed 
the denial of her claim to the Court.  In an August 2005 
Order, the Court vacated the March 2002 Board decision, and 
remanded the case to the Board for action consistent with the 
Order.

In February 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claim on 
appeal (as reflected in an October 2006 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In November 1986, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder 
on the basis that there was no relationship between her 
reported sexual assault in service and any diagnosed 
psychiatric disability.

3.  The veteran filed a claim for service connection for PTSD 
on July 19, 1994; there is no evidence to establish any 
earlier claim for service connection for PTSD.

4.  In February 1997, the RO granted service connection for 
PTSD, effective July 19, 1994; the basis for the award was 
recent medical evidence establishing that the veteran then 
had a diagnosis of PTSD based on the occurrence of an in-
service rape.


CONCLUSIONS OF LAW

1.  The Board's November 1986 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The criteria for an effective date earlier than July 19, 
1994, for an award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In July 2006, the RO sent the appellant a post-rating notice 
letter informing her of what evidence was required to 
substantiate the earlier effective date claim.  She was 
advised as to what evidence she could submit in support of 
her claim.  After that letter, the appellant and her 
representative were afforded full opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim for an earlier effective date for the grant 
of service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support her claim, such as medical records (including 
private medical records), if she gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, she was advised to furnish any evidence that 
she had in her possession that pertained to her claim.  The 
Board thus finds that the July 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

As indicated above, in the matter now before the Board, the 
document substantially meeting the VCAA's notice requirements 
(addressed above) as provided to the appellant after the 
rating action on appeal.  However, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that her claim 
was re-adjudicated after notice was provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the RO gave the appellant notice 
of what was required to substantiate her earlier effective 
date claim, and the appellant was afforded an opportunity to 
submit information and/or evidence pertinent to her claim.  
In August  2006, the appellant's attorney submitted a 
statement indicating that neither he nor the appellant had 
further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not  
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO has obtained service medical 
records, VA treatment records dated from August 1981 to 
October 1998.  The appellant has submitted additional records 
including service medical records and private physician 
statements dated in October 1976 and January 1977.  The 
record also contains reports of VA examinations dated in 
October 1996 and January 1997, as well as the transcript of 
the September 1998 Board hearing.  Significantly, while the 
veteran and her attorney have advanced numerous arguments 
during the course of the appeal, neither has identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been associated with the 
claims file.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim herein decided.  

The Board points out that, its very nature, a claim for 
earlier effective date of has a somewhat limited focus.  The 
central question for such a claim involves a determination as 
to when the claim was received or when entitlement to a 
certain benefit arose.  Under the legal authority governing 
the assignment of effective dates, the date of the filing of 
the claim, more often than not, is the controlling factor.  
For the reasons explained in more detail below, the Board 
finds that evidence of record is sufficient to decide these 
claims.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Review of the record reveals that the veteran filed a claim 
for service connection for a nervous condition in June 1983; 
that this claim was denied by the RO in September 1983; and 
that the Board affirmed the denial in a November 1986 
decision.  At the time of the Board's November 1986 decision, 
the claims file contained service medical records showing in-
service treatment for problems including a situational 
reaction following a rape.  It also contained post-service 
medical records indicating treatment since 1984 for symptoms 
diagnosed as somatization disorder, questionable dysthymic 
disorder, and adjustment disorder stemming from the rape.  In 
denying the claim, the Board found that there existed no 
etiological relationship between the in-service traumatic 
event (the reported sexual assault in September 1976) and any 
chronic acquired psychiatric disorder diagnosed several years 
thereafter.

The veteran's motion for reconsideration of the Board's 
November 1986 decision was denied in June 2000, and no other 
exception to finality applies; hence, that decision is final.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The 
Board also notes that the RO's September 1983 denial-the 
decision appealed by the veteran-was subsumed by the final 
November 1986 Board decision that affirmed the denial.  See 
38 C.F.R. § 20.1104.

On July 19, 1994, the veteran filed her initial claim for 
service connection for PTSD. With this claim, the veteran 
submitted a statement discussing the history surrounding her 
in-service rape and indicating that she had been diagnosed 
with PTSD stemming from that rape.  Also submitted at this 
time were a list of military personnel who had knowledge of 
the in-service rape, a list of the veteran's employment from 
service separation to the present, and an October 1976 
military document reporting the rape incident and the 
veteran's request for a transfer.

In connection with the claim for service connection for PTSD, 
the RO obtained and associated with the claims file pertinent 
treatment records.  VA medical records dated from January 
1994 through October 1996 show that the veteran had 
treatment, including therapy sessions with a trauma group, 
for psychiatric problems reportedly related to her in-service 
rape.  Diagnoses reflected in those records included 
depression, PTSD, and post-traumatic dysphoria and anxiety.  
A December 1994 psychological assessment culminated in 
diagnoses including PTSD and major depression.

In October 1996, the RO received additional records from the 
veteran's period of active duty.  These records included 
copies of service medical records already on file and 
additional service records which include references to the 
rape incident.  Also submitted in October 1996 were 
statements dated in October 1976 and January 1977 from Dr. 
James F. Connolly, M.D., a private physician.  These 
documents, which do not appear to have been previously 
submitted, refer to the veteran's rape and the impact it had 
on the mental health of the veteran and her mother.

VA examinations performed in October 1996 and January 1997 
confirmed a diagnosis of PTSD resulting from a gang rape that 
occurred during service.

The RO, in a February 1997 rating decision, implemented the 
Hearing Officer's decision that granted service connection 
for PTSD, and assigned a 50 percent rating for that condition 
effective from July 19, 1994.  As noted, the February 1997 
decision was based on the recent VA medical evidence 
diagnosing PTSD due to the in-service rape.

In November 1997, the veteran, through her then 
representative, indicated her disagreement with the assigned 
effective date for the award of service connection for PTSD.  
At that time, it was asserted that the veteran's initial June 
1983 claim for service connection for a nervous condition 
should be considered a claim for service connection for PTSD.  
In the NOD, in subsequent statements (a March 1998 
substantive appeal and an April 1998 statement from her 
representative), and in the veteran's September 1998 hearing 
testimony, it was asserted that the veteran has been 
suffering from the symptoms of PTSD since her in-service 
rape.  During her hearing, the veteran pointed to in-service 
medical records showing treatment for anxiety following the 
1976 rape, post-service medical records as early as 1984 
showing treatment for adjustment disorder, and recent medical 
evidence including diagnoses of PTSD due to the in-service 
rape.

As reported in the introduction, the veteran submitted 
additional medical evidence, with a waiver of RO review in 
October 1998.  The new medical records (dated in September 
and October 1998), show treatment for the veteran's PTSD at 
the VA Women's Health and Mental Wellness Center since 
October 1994.  In addition to providing a current diagnosis 
of PTSD, the treating psychologist expressed her clinical 
opinion that the distress noted in 1986 was most likely 
evidence of a chronic PTSD and not a short term adjustment 
reaction, as was diagnosed at that time.  In addition, the 
psychologist stated that while it was hard to believe that 
the veteran's PTSD was not exceedingly evident to anyone at 
that time, she also understood that historically the PTSD 
diagnosis was still new for clinicians in 1986.  The VA 
psychologist went on to say that she suspected that a 
diagnosis of PTSD for a rape related trauma rather than a 
combat related trauma may not have been comprehendible to a 
male clinician in the 1980's.

Along these lines, the veteran and her representative have 
asserted that while the veteran may have initially claimed 
service connection for "nerves" or a "nervous condition" in 
1983, she was actually claiming service connection for the 
symptoms of PTSD, a disorder that was not treated at that 
time in the same manner that it is treated today.  In 
essence, the veteran contends that service connection for 
PTSD should have an effective date no later than June 16, 
1983, the date she submitted her initial claim for service 
connection for "nerves."

The Board finds, however, that neither the veteran and her 
representative's assertions, nor the additional medical 
evidence associated with the record in October 1998, provides 
a basis for assignment of an effective date for the award of 
service connection for PTSD earlier than July 19, 1994.

The governing law and regulation clearly state that the 
effective date for a grant of service connection is the day 
following the date of separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. §§ 5110(a),(b); 38 C.F.R. § 
3.400(b)(2).

Clearly, the veteran has not asserted, and the evidence does 
not establish, any claim for service connection for PTSD 
within one year after separation from service.  On the 
contrary, a review of the record reveals that the first claim 
for service connection for PTSD was filed in July 1994.  
Furthermore, it was evidence submitted in support of the new 
claim-namely, medical evidence reflecting a diagnosis of PTSD 
based on the in-service sexual assault-which formed the basis 
for subsequent grant of service connection.  Even though this 
medical evidence appears to have reflected a diagnosis of 
PTSD as early as January 1994, the RO appropriately assigned 
the effective date as the date of claim, the later of the 
date of claim or the date entitlement arose.  See 38 C.F.R. 
§§ 3.400(b)(2), (q)(1)(ii).

Notwithstanding any assertions to the contrary, the Board 
finds that the grant of service connection for PTSD cannot be 
established on the basis of the veteran's initial claim for 
service connection for "nerves," filed in June 1983.  The 
veteran, through her attorney, has asserted that the June 
1983 claim was not then limited to any specific psychiatric 
condition.  The Board agrees with the basic premise that the 
1983 claim could be construed to encompass all psychiatric 
disorders then present.  However, the June 1983 claim could 
not have encompassed PTSD because that condition had not then 
been diagnosed, and the record reflects no diagnosis of PTSD 
for several years thereafter.  Although the veteran's 
treating psychologist has recently offered an opinion that 
the veteran's early psychiatric symptoms could have 
represented manifestations of PTSD, this evidence was not 
received until October 1998, many years after the June 1983 
claim had been resolved.

In the Court's August 2005 Order, it was noted the appellant 
argued that in the prior decision addressing the earlier 
effective date claim, the Board failed to address evidence 
suggesting that VA had, in 1984, recognized that the 
appellant's 1983 application for service connection for a 
psychiatric disability included a claim for PTSD.  The Court 
noted that the record indicated that, after a Board remand in 
November, 1984, the RO took action regarding verification of 
an inservice stressor.  The Court indicated that the Board, 
in the prior decision, found that the June 1983 claim could 
not have encompassed PTSD because that condition had not been 
diagnosed and there was no diagnosis of PTSD until several 
years later.  The Court found that the Board failed to 
adequately explain how "stressor", a term associated with 
the diagnosis of PTSD, was used in this context if not to 
refer to a potential PTSD diagnosis.  The Court stated, "To 
the extent that this reference could have been to a 
constituent part of another potential diagnosis, the Board 
must adequately explain the RO's action, and why such an 
explanation is more consistent with the appellant's condition 
than would be a PTSD diagnosis."

The Board has carefully reviewed the record and finds that in 
November 1994, the RO contacted the Commandant of the Marines 
in an effort to verify an inservice stressor.  This action 
was taken following the July 1994 claim for service 
connection for PTSD and the receipt of evidence showing a 
diagnosis of PTSD.  There is no evidence in the record before 
the Board that the RO made any prior attempt to verify a 
stressor.  As such, this stressor verification action, taken 
many years after the 1983 claim for a nervous condition, does 
not support the argument that the 1983 claim was a claim for 
service connection for PTSD.

Significantly, moreover, it must be emphasized that the 
Board's November 1986 decision denying service connection for 
an acquired psychiatric disorder constituted a resolution of 
the June 1983 claim.  Because, for the reasons noted above, 
the Board's 1986 decision is final (and a request for 
reconsideration of that decision has been denied), the June 
1983 claim upon which the November 1986 Board denial is based 
is considered finally resolved.  As such (and contrary to the 
attorney's suggestions that the June 1983 claim remained open 
until the grant of service connection), the finally resolved 
June 1983 claim cannot serve as the basis for the later grant 
of service connection.  Clearly, the veteran's first claim 
for PTSD was filed on July 19, 1994, and the RO appropriately 
affixed the effective date of the grant of service connection 
for PTSD in accordance with that date of the claim.

As a final point, the Board acknowledges that service medical 
records also were submitted in support of the 1994 claim for 
service connection for PTSD.  However, that fact has no 
bearing on the outcome of the decision.  

The Board notes that revisions were recently made to 38 
C.F.R. §§  3.156(c) and 3.400(q), effective on October 6, 
2006.  38 C.F.R. § 3.156(c) was revised to establish clearer 
rules regarding reconsideration of decisions on the basis of 
newly discovered service department records.  The substance 
of 38 C.F.R. § 3.400(q)(2)  is now included in the revised 
§ 3.156(c).  Prior to the revision, § 3.400(q)(2) governed 
the effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) 
and (2) without substantive change.  See 70 Fed. Reg. 35388 
(2005).  The Board therefore finds there is no prejudice to 
the veteran in considering the revised 38 C.F.R. § 3.156(c) 
prior to giving the RO an opportunity to review the appeal.  
38 C.F.R. § 19.31 (2006).

§ 3.156(c) and § 3.400(q)(2), in effect prior to October 6, 
2006, together establish an exception to the general 
effective date rule in § 3.400 which provides that the 
effective date of an award of benefits will be the date of 
claim or the date entitlement arose, whichever is later.  The 
exception applies when VA receives official service 
department records that were unavailable at the time that VA 
previously decided a claim for benefit and those records lead 
VA to award a benefit that was not granted in the previous 
decision.  Under this exception, the effective date of such 
an award may relate back to the decision of the original 
claim or date entitlement arose, which ever is later, even 
though the decision on that claim may be final under § 3.104.

As noted above, § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in § 3.156(c).  Because the rule 
regarding effective date of an award of benefits based all or 
in part on newly-discovered service department records is now 
included in § 3.156(c), the effective date provision was 
removed from § 3.400(q).   

Effective on or after October 6, 2006, 38 C.F.R. § 3.156 (c) 
provides that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  38 C.F.R. § 3.156(c)(i)(3) 
provides that an award made based all or in part on the 
records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.

The Board notes that the newly submitted service medical 
records did not provide the basis for the subsequent grant of 
service connection for PTSD in this case.  These records, 
including the October 1976 report of the rape incident, only 
served to add additional support for the already accepted 
finding that the rape actually occurred.  Since this fact was 
not in question at the time of the 1986 Board denial-which 
was based on the lack of a medical nexus between any 
diagnosed chronic acquired psychiatric disorder and the 
traumatic in-service incident (rape)-the additional service 
department records are merely cumulative of evidence already 
on file.  As such, the provisions of 38 C.F.R. §§  3.156(c) 
and 3.400(q) either prior to or after October 6, 2006, do not 
support an earlier effective date for the grant of service 
connection for PTSD where the additional service department 
records are not dispositive of the claim.

For all the foregoing reasons, the Board concludes that the 
record presents no legal basis for assignment of an effective 
date for the award of service connection for PTSD prior to 
July 19, 1994.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than July 19, 1994, for the award 
of service connection for PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


